DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 5/19/2022.  Claims 1-20 are pending where claims 1-20 were previously presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodhun et al [US 2006/0122977 A1] in view of Pai et al [US 2020/0065141 A1].
With regard to claim 1, Brodhun teaches a system, comprising: a processor; a memory (see Figure 1); 
a first operation log stored in the memory and configured to store operation entries for a first storage node (see Figure 6 and paragraph [0077]; the system has a storage node/database with a log); 
a barrier engine, stored in the memory and executable by the processor to: determine a first dependent operation entry in the first operations log indicating a first dependent data object at a first timestamp; and determine at least one data operation entry in the first operations log for a first dependency set of data objects, wherein a validity of the first dependent data object depends on the first dependency set of data objects (see paragraphs [0032], [0082], and [0078]; the system can utilize a log and analysis means to determine the dependent operation as well as any dependency set of objects);
and a delete manager, stored in the memory and executable by the processor configured to: determine a first dependent delete request for the first dependent data object (see paragraphs [0031] and [0032] and [0047]; the system has a management component that will help manage various operations to the objects including identifying delete requests).
Brodhun does not appear to teach wherein the first dependent operation entry includes a barrier object identifier; determine at least one dependency delete request for at least one data object in the first dependency set of data objects; execute, based on the barrier object identifier, a delete process for the first dependent delete request for the first dependent data object; and delay, until the delete process for the first dependent delete request completes, delete processing of the at least one dependency delete request.
Pai teaches a barrier object identifier (see paragraph [0060]; a unique key or identifier can be used to identify the parent or barrier object);
determine at least one dependency delete request for at least one data object in the first dependency set of data objects; execute, based on the barrier object identifier, a delete process the first dependent delete request for the first dependent data object; and delay, until the delete process for the first dependent delete request completes, delete processing of the at least one dependency delete request (see paragraphs [0056]-[0059]; the system is able to determine dependencies as well as other delete requests and order those requests in a manner so that the first dependent data object is deleted before other data objects).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the object dependency and deletion system of Brodhun to incorporate means to recognize and reorganize particular operations as taught by Pai in order to allow the system to ensure the validity of all objects in the system up to the point of their deletion by reordering the deletion sequence/order to ensure that all data objects are valid until their deletion just in case some process calls for an object before its deleted, the system can handle the request without throwing or causing an error/exception.
Brodhun in view of Pai teach wherein the first dependent operation entry includes a barrier object identifier; execute, based on the barrier object identifier, a delete process the first dependent delete request for the first dependent data object (see Pai, paragraphs [0056]-[0060]; see Brodhun, paragraphs [0032], [0047], [0082], and [0078]; the system can utilize additional information including a key or identifier to identify barrier objects and based on such information use that to determine the dependencies and be able to order the various requests in a manner so that the first dependent data object is deleted before other data objects).

With regard to claims 10 and 20, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claim 8, Brodhun in view of Pai wherein the delete manager is further executable to: generate, at a first time of the first timestamp, a first operation queue of dependent delete requests, including the first dependent delete request; and generate, at the first time, a second operation queue of delete requests, excluding the first dependent delete request and including the at least one dependency delete request for the at least one data object in the first dependency set of data objects (see Brodhun, paragraphs [0075] and [0086]; see Pai, paragraph [0056]-[0059]; the system can keep track of the dependent and dependency objects and associated requests based on lists or queues and can have at least two of them).



Claims 2, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brodhun et al [US 2006/0122977 A1] in view of Pai et al [US 2020/0065141 A1] in further view of Becher et al [US 8,387,066].
With regard to claim 2, Brodhun in view of Pai teach all the claim limitations of claim 1 as discussed above.
Brodhun in view of Pai do not appear to explicitly teach wherein: the barrier engine is further executable to monitor a time interval from a first time to a second time; the first timestamp is no earlier than the first time and prior to the second time; and the delete manager is further configured to delay delete processing of the at least one dependency delete request until after the second time.
Becher teaches wherein: the barrier engine is further executable to monitor a time interval from a first time to a second time; the first timestamp is no earlier than the first time and prior to the second time; and the delete manager is further configured to delay delete processing of the at least one dependency delete request until after the second time (see col 10, lines 2-4; col 2, lines 44-65; col 13, lines 17-26; the system can utilize time periods to schedule various tasks including delete tasks where certain tasks are scheduled for certain time periods based on the interdependencies between tasks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the object dependency and deletion system of Brodhun in view of Pai to incorporate scheduling for time periods/intervals as taught by Becher in order to help optimize system resources by having tasks scheduled at different times such that their preconditions or dependency is satisfied thus ensuring that system resources are not allocated and sitting idly (i.e. wasting memory and CPU processing time) while waiting for some other thread/task to complete since only tasks that can run and execute are in the scheduled time period and the other tasks that need to wait for those tasks to complete are not active until a scheduled later time period.

With regard to claim 11, this claim is substantially similar to claim 2 and is rejected for similar reasons as claim 2 as discussed above.

With regard to claim 17, Brodhun in view of Pai in further view of Becher teach generating a first operation queue of dependent delete requests, including the first dependent delete request; and generating a second operation queue of delete requests, excluding the first dependent delete request and including the at least one dependency delete request for the at least one data object in the first dependency set of data objects (see Brodhun, paragraph [0075]; see Pai, paragraph [0056]-[0059]; see Becher, col 2, lines 44-65; col 13, lines 17-26; the system receives a queue or set of dependent delete requests and at a later time the system can determine the affected dependent data objects and generate a queue or set of requests for those objects).

With regard to claim 18, Brodhun in view of Pai in further view of Becher teach executing the delete process for the first operation queue no later than the second time; and executing the delete process for the second operation queue after the second time (see Becher, col 2, lines 44-65; col 13, lines 17-26; see Brodhun, paragraph [0075]; see Pai, paragraph [0056]-[0059]; the system can perform the dependent delete request at a first time and the dependency set objects can be deleted at a later time period).



Claims 3, 4, 9, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brodhun et al [US 2006/0122977 A1] in view of Pai et al [US 2020/0065141 A1] in further view of Becher et al [US 8,387,066] and in further view of Coulter et al [US 7,457,830].
With regard to claim 3, Brodhun in view of Pai in further view of Becher teach all the claim limitations of claims 1 and 2 as discussed above.
Brodhun in view of Pai in further view of Becher do not appear to explicitly teach a second storage node; and a replication manager, stored in the memory and executable by the processor to replicate data objects between the first storage node and the second storage node by: replicating the first dependent delete request prior to the second time; and replicating, between the first time and the second time, dependency delete requests with timestamps prior to the first time.
Coulter teaches a second storage node; and a replication manager, stored in the memory and executable by the processor to replicate data objects between the first storage node and the second storage node (see col 7, lines 10-21; the system has multiple nodes and can real-time replicate/mirror the data to the second storage node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the object dependency and deletion system of Brodhun in view of Pai in further view of Becher by including multiple storage nodes that mirror the data as taught by Coulter in order to include means to automatically real-time mirror/replicate the commands/tasks/changes to remote nodes so that the other nodes are up-to-date but also as a contingency in case the main storage node has a failure, the system can redirect users to one of the secondary nodes so that the failure/downtime of the primary node does not adversely affect the users of the system since they can continue to perform their tasks without knowing that the main node failed while on the backend the system recovers and repairs the node and hopefully can use it again in the future to help service user requests.
Brodhun in view of Pai in further view of Becher and in further view of Coulter teach replicate data objects between the first storage node and the second storage node by: replicating the first dependent delete request prior to the second time; and replicating, between the first time and the second time, dependency delete requests with timestamps prior to the first time (see Coulter, col 7, lines 10-21; see Brodhun, paragraph [0075]; see Pai, paragraph [0056]-[0059]; see Becher, col 2, lines 44-65; col 13, lines 17-26; the system can real-time replicate the commands/changes that occur which can include the delayed processing of certain delete requests based on the dependencies of the data objects).

With regard to claim 4, Brodhun in view of Pai in further view of Becher and in further view of Coulter teach wherein the replication manager is further executable configured to replicate data objects between the first storage node and second storage node by: replicating, after the second time, the at least one dependency delete request for the first dependent data object (see Coulter, col 7, lines 10-21; see Brodhun, paragraph [0075]; see Pai, paragraph [0056]-[0059]; see Becher, col 2, lines 44-65; col 13, lines 17-26; the system can real-time replicate the commands/changes that occur which can include the delayed processing of certain delete requests based on the dependencies of the data objects).

With regard to claims 12 and 13, these claims are substantially similar to claims 3 and 4 and are rejected for similar reasons as discussed above.

With regard to claim 9, Brodhun in view of Pai teach all the claim limitations of claim 1 as discussed above.
Brodhun in view of Pai do not appear to explicitly teach a second operations log stored in the memory and configured to store operation entries for a second storage node; and a replication manager stored in memory and executable by the processor configured to replicate data objects between the first storage node and the second storage node; wherein: the barrier engine is further executable configured to determine the first dependent operation entry in the second operation log indicating the first dependent data object; and the delete manager is further executable configured to: execute a delete process the first dependent delete request for the first dependent data object in both the first operations log and the second operations log; and delay, until the delete process for the first dependent delete request completes in the first operation log and the second operation log, delete processing of the at least one dependency delete request.
Coulter a second operations log stored in the memory and configured to store operation entries for a second storage node; and a replication manager stored in memory and executable by the processor configured to replicate data objects between the first storage node and the second storage node (see Figure 1A and col 7, lines 10-21; the system has multiple nodes and can real-time replicate/mirror the data to the second storage node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the object dependency and deletion system of Brodhun in view of Pai by including multiple storage nodes that mirror the data as taught by Coulter in order to include means to automatically real-time mirror/replicate the commands/tasks/changes to remote nodes so that the other nodes are up-to-date but also as a contingency in case the main storage node has a failure, the system can redirect users to one of the secondary nodes so that the failure/downtime of the primary node does not adversely affect the users of the system since they can continue to perform their tasks without knowing that the main node failed while on the backend the system recovers and repairs the node and hopefully can use it again in the future to help service user requests.
Brodhun in view of Pai in further view of Coulter teach wherein: the barrier engine is further executable configured to determine the first dependent operation entry in the second operation log indicating the first dependent data object; the delete manager is further executable configured to: execute a delete process the first dependent delete request for the first dependent data object in both the first operations log and the second operations log (see Coulter, Figure 1A and col 7, lines 10-21; see Brodhun, paragraph [0075]; see Pai, paragraph [0056]-[0059]; the delete request can be concurrently applied to the second node and appear in its respective change log and apply the changes/deletes). 
Brodhun in view of Pai in further view of Coulter do not appear to explicitly teach delay, until the delete process for the first dependent delete request completes in the first operation log and the second operation log, delete processing of the at least one dependency delete request.
Becher teaches delay delete processing of the at least one dependency delete request until after the second time (see col 10, lines 2-4; col 2, lines 44-65; col 13, lines 17-26; the system can utilize time periods to schedule various tasks including delete tasks where certain tasks are scheduled for certain time periods based on the interdependencies between tasks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the object dependency and deletion system of Brodhun in view of Pai in further view of Coulter to incorporate scheduling for time periods/intervals as taught by Becher in order to help optimize system resources by having tasks scheduled at different times such that their preconditions or dependency is satisfied thus ensuring that system resources are not allocated and sitting idly (i.e. wasting memory and CPU processing time) while waiting for some other thread/task to complete since only tasks that can run and execute are in the scheduled time period and the other tasks that need to wait for those tasks to complete are not active until a scheduled later time period.
Brodhun in view of Pai in further view of Coulter and Becher teach delay, until the delete process for the first dependent delete request completes in the first operation log and the second operation log, delete processing of the at least one dependency delete request (see Becher, col 10, lines 2-4; col 2, lines 44-65; col 13, lines 17-26; Coulter, Figure 1A and col 7, lines 10-21; see Brodhun, paragraph [0075]; see Pai, paragraph [0056]-[0059]; the delete request can be concurrently applied to the second node and appear in its respective change log and apply the changes/deletes while delaying any dependent processing to a later time interval).

With regard to claim 19, this claim is substantially similar to claim 9 and is rejected for similar reasons as discussed above.



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brodhun et al [US 2006/0122977 A1] in view of Pai et al [US 2020/0065141 A1] in further view of Becher et al [US 8,387,066] and in further view of Mithal et al [US 2019/0370351 A1].
With regard to claim 5, Brodhun in view of Pai in further view of Becher teach all the claim limitations of claims 1 and 2 as discussed above.
Brodhun in view of Pai in further view of Becher do not appear to explicitly teach wherein: the barrier engine is further executable configured to: determine a second dependent operation entry in the first operations log indicating a second dependent data object at a second timestamp; the first dependent data object is a snapshot of the first storage node at the first time; and the second dependent data object is a snapshot of the first storage node at the second time.
Mithal teaches the first dependent data object is a snapshot of the first storage node at the first time; and the second dependent data object is a snapshot of the first storage node at the second time (see paragraph [0036] and [0041] and [0044]; objects can be snapshots and they can have dependent generations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the object dependency and deletion system of Brodhun in view of Pai in further view of Becher by utilizing snapshots as objects as taught by Mithal in order to utilize the techniques for managing interdependent objects to snapshots that also have dependencies thereby increasing the utility of the system to apply to snapshots as well which have wide use in many businesses and personal homes thereby expanding the potential market-base for the system to bring in my clientele and customers.
Brodhun in view of Pai in further view of Becher and in further of Mithal teach wherein: the barrier engine is further executable configured to: determine a second dependent operation entry in the first operations log indicating a second dependent data object at a second timestamp; the first dependent data object is a snapshot of the first storage node at the first time; and the second dependent data object is a snapshot of the first storage node at the second time (see Mithal, paragraph [0036] and [0041] and [0044]; see Brodhun, paragraph [0075]; see Becher, col 2, lines 44-65; col 13, lines 17-26; various actions can happen at different time intervals including the creation of a first snapshot and then at a later time, the creation of a second snapshot).

With regard to claim 14, this claim is substantially similar to claim 5 and is rejected for similar reasons as discussed above.



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brodhun et al [US 2006/0122977 A1] in view of Pai et al [US 2020/0065141 A1] in further view of Becher et al [US 8,387,066] and in further view of Mithal et al [US 2019/0370351 A1] and in further view of Talagala et al [US 2014/0089264 A1].
With regard to claim 6, Brodhun in view of Pai in further view of Becher and in further view of Mithal teach all the claim limitations of claims 1, 2, and 5 as discussed above.Brodhun in view of Pai in further view of Becher and in further of Mithal do not appear to explicitly teach wherein the barrier engine is further executable to: generate the first dependent data object at the first time; determine the time interval between the first time and the second time using a predetermined snapshot interval; and generate the second dependent data object at the second time.
Talagala teaches wherein the barrier engine is further executable to: generate the first dependent data object at the first time; determine the time interval between the first time and the second time using a predetermined snapshot interval; and generate the second dependent data object at the second time (see paragraph [0158]; the system allows a snapshot interval to be defined/determined).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot generation process of Brodhun in view of Pai in further view of Becher and in further view of Mithal by allowing users to define a snapshot interval as taught by Talagala in order to allow clients to define the level of data protection/backup that they require or feel comfortable with thereby providing a level of customization that fits the users’ needs without forcing users to use a one-size-fit-all approach for when snapshots/back-ups would take place.

With regard to claim 15, this claim is substantially similar to claim 6 and is rejected for similar reasons as discussed above.



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodhun et al [US 2006/0122977 A1] in view of Pai et al [US 2020/0065141 A1] in further view of Becher et al [US 8,387,066] and in further view of Mithal et al [US 2019/0370351 A1] and in further view of Talagala et al [US 2014/0089264 A1] and in further view of Shveidel et al [US 2021/0026744 A1].
With regard to claim 7, Brodhun in view of Pai in further view of Becher and in further view of Mithal and in further view of Talagala teach all the claim limitations of claims 1, 2, 5, and 6 as discussed above.
Brodhun in view of Pai in further view of Becher and in further view of Mithal and in further view of Talagala do not appear to explicitly teach wherein the barrier engine is further executable configured to: increase, until replication of the first dependent delete request to a second storage node, the time interval; and delay, responsive to increasing the time interval, generation of the second dependent data object.
Shveidel teaches delay generation of the second dependent data object (see paragraph [0040]; the system can utilize a barrier object to ensure that deletes occur while delaying the snapshot creation until such actions are complete).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot generation process of Brodhun in view of Pai in further view of Becher and in further view of Mithal and in further view of Talagala by allowing usage of barrier objects to ensure clean-up of particular information while delaying other information from being executed/created as taught by Shveidel in order to the system to be able to control how certain objects are utilized/generated thus helping to ensure a consistent state of the system by making sure that all objects/records for a particular object have been properly handled before creating new objects thus helping to improve customer confidence in the data integrity of the system by reducing any accidental inconsistent states that may arise.
Brodhun in view of Pai in further view of Becher and in further view of Mithal and in further view of Talagala and in further view of Shveidel teach wherein the barrier engine is further executable configured to: increase, until replication of the first dependent delete request to a second storage node, the time interval; and delay, responsive to increasing the time interval, generation of the second dependent data object (see Shveidel, paragraph [0040]; see Talagala, paragraph [0158]; see Brodhun, paragraph [0075]; see Pai, paragraph [0056]-[0059]; see Becher, col 2, lines 44-65; col 13, lines 17-26; the system can replicate the delete request to a second node while delaying various other tasks to later time periods based on their dependencies).

With regard to claim 16, this claim is substantially similar to claim 7 and is rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the last paragraph on page 11 through the last paragraph on page 13) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references do not teach the claim limitations as amended.  The Examiner respectfully disagrees.  Although the exact terminology is not utilized by the references, similar concepts were found in the Pai reference illustrating a key or identifier that is used to help determine the order of operations/deletes of the various requests.  Therefore, in view of the additional sections from the Pai reference that are now being cited, the respective 35 USC 103 rejections stand.  The Examiner believes that further clarification on how the barrier object identifier is used (e.g. expand on what is meant by “based on the barrier object”) could help advance prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        7/8/2022